DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to application 17/165467 filed on 2/2/21. Claims 1-22 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statement received on 2/2/21 has been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

        The abstract of the disclosure is objected to because the abstract includes an implied phraseology of “disclosure.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a single means by using the limitation of “video codec configure to …” § 112(f) only applies to claims for a combination (more than one element).  A single element claim cannot rely on § 112(f) to incorporate the structure from the specification.  
Without the benefit of the § 112(f) construction, the BRI of this claim element extends to all ways of video encoding having the function, those known and unknown to the inventor, and amounts to pure functional claiming without boundaries.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recites a single means by using the limitation of “video codec configure to …” The claims are rejected because it uses a single means which extends BRI of the claim to all ways of video encoding having the function, those known and unknown to the inventor, and amounts to pure functional claiming without boundaries, thus it fails to provide an enabling disclosure for all known and unknown ways of the function.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recites a single means by using the limitation of “video codec configure to …” The claims are rejected because it uses a single means which extends BRI of the claim to all ways of video encoding having the function, those known and unknown to the inventor, and amounts to pure functional claiming without boundaries, thus it fails to provide an written descriptions for all known and unknown ways of the function..

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 10939100. This is a statutory double patenting rejection.
The comparisons are shown below. Underlined show differences.
Instant invention
U.S. Patent No. 10939100
1. A method comprising: 
obtaining, by at least one processor, a video frame, the video frame comprising an initial block having an intermediate size; 
determining, by the at least one processor, whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size; 
performing, by the at least one processor, an intra-prediction estimation search, to produce a selected block, comprising: in response to determining that the neighbouring blocks are combinable, performing an intra-prediction estimation search for a first block of a first size that is larger than the intermediate size; and 
in response to determining that the neighbouring blocks are not combinable, performing an intra-prediction estimation search for a second block of a second size that is smaller than the intermediate size; and 
encoding, by the at least one processor, the video frame using the selected block.
1. A method comprising: 
obtaining, by at least one processor, a video frame, the video frame comprising an initial block having an intermediate size;
determining, by the at least one processor, whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size;
performing, by the at least one processor, an intra-prediction estimation search, to produce a selected block, comprising: 
in response to determining that the neighbouring blocks are combinable, performing an intra-prediction estimation search for a first block of a first size that is larger than the intermediate size; and
in response to determining that the neighbouring blocks are not combinable, performing an intra-prediction estimation search for a second block of a second size that is smaller than the intermediate size; and
encoding, by the at least one processor, the video frame using the selected block
2. The method of claim 1, wherein the first block is formed by combining the neighbouring blocks and the second block is formed by dividing one of neighbouring block in the neighbouring blocks.
2. The method of claim 1, wherein the first block is formed by combining the neighbouring blocks and the second block is formed by dividing one of neighbouring block in the neighbouring blocks.
3. The method of claim 2, wherein block sizes are tree-block sizes in the quad-tree segmentation specified in the High Efficiency Video Coding (HEVC) standard.
3. The method of claim 2, wherein block sizes are tree-block sizes in the quad-tree segmentation specified in the High Efficiency Video Coding (HEVC) standard.
4. The method of claim 3, further comprising:
 determining a set of modes of intra-prediction corresponding to the neighbouring blocks; and 
determining the neighbouring blocks as being combinable if the set of modes are of a same class.
4. The method of claim 3, further comprising: 
determining a set of modes of intra-prediction corresponding to the neighbouring blocks; and
determining the neighbouring blocks as being combinable if the set of modes are of a same class.
5. The method of claim 4, further comprising determining the neighbouring blocks as being combinable if a distortion of the neighbouring blocks is above a second threshold.
5. The method of claim 4, further comprising determining the neighbouring blocks as being combinable if a distortion of the neighbouring blocks is above a second threshold.
6. The method of claim 3, further comprising determining the neighbouring blocks to be not combinable if an activity of at least one of the neighbouring blocks is greater than a first threshold.
9. The method of claim 3, further comprising determining the neighbouring blocks to be not combinable if an activity of at least one of the neighbouring blocks is greater than a first threshold.

7. The method of claim 6, wherein the activity is determined from:

    PNG
    media_image1.png
    177
    422
    media_image1.png
    Greyscale

10. The method of claim 9, wherein the activity is determined from: 

    PNG
    media_image1.png
    177
    422
    media_image1.png
    Greyscale

8. The method of claim 4, further comprising: 
intra-predicting a third block with a first subset of modes dispersed within a full set of modes specified for prediction; intra-predicting the third block selecting a first mode from the first subset of modes, wherein the third block predicted with the first mode has a cost that is lower than the block predicted with other modes in the first subset; 
intra-predicting the third block with a second subset of modes within a first angle from the first mode; and 
selecting one of the modes with a lowest cost from the first subset and the second subset as prediction mode of the third block, wherein a number of modes in the first subset of modes is less than a number of modes in the full set of modes.

6. The method of claim 4, further comprising: 
intra-predicting a third block with a first subset of modes dispersed within a full set of modes specified for prediction;
intra-predicting the third block selecting a first mode from the first subset of modes, wherein the third block predicted with the first mode has a cost that is lower than the block predicted with other modes in the first subset;
intra-predicting the third block with a second subset of modes within a first angle from the first mode; and
selecting one of the modes with a lowest cost from the first subset and the second subset as prediction mode of the third block, wherein a number of modes in the first subset of modes is less than a number of modes in the full set of modes.

9. The method of claim 8, further comprising: 
determining whether a set of neighbouring blocks of first size are combinable; 
selecting a fourth block of size greater than the first size if the neighbouring blocks of the first size are determined to be combinable; and 
predicting a block w ith an intermediate size encoding if the neighbouring blocks of the first size are determined to be not combinable.
7. The method of claim 6, further comprising: 
determining whether a set of neighbouring blocks of first size are combinable;
selecting a fourth block of size greater than the first size if the neighbouring blocks of the first size are determined to be combinable; and
predicting a block with an intermediate size encoding if the neighbouring blocks of the first size are determined to be not combinable.
10. The method of claim 9, wherein the full set of modes are prediction modes of the HEVC standard and wherein the first angle is 11.25 degrees.
8. The method of claim 7, wherein the full set of modes are prediction modes of the HEVC standard and wherein the first angle is 11.25 degrees.
11. A video codec configured to:
obtain a video frame comprising an initial block having an intermediate size;
determine whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size; 
perform an intra-prediction estimation search, to produce a selected block, comprising: 
in response to determining that the neighbouring blocks are combinable, perform an intra-prediction estimate search for a first block of a first size that is larger than the intermediate size; and 
in response to determining that the neighbouring blocks are not combinable, perform an intra-prediction estimate search for a second block of a second size that is smaller than the intermediate size; and
encode the video frame using the selected block.
11. A video codec configured to: 
obtain a video frame comprising an initial block having an intermediate size;
determine whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size;
perform an intra-prediction estimation search, to produce a selected block, comprising: 
in response to determining that the neighbouring blocks are combinable, perform an intra-prediction estimate search for a first block of a first size that is larger than the intermediate size; and
in response to determining that the neighbouring blocks are not combinable, perform an intra-prediction estimate search for a second block of a second size that is smaller than the intermediate size; and
encode the video frame using the selected block.
12. The video codec of claim 11, wherein the first block is formed by combining the neighbouring blocks and the second block is formed by dividing one of neighbouring block in the neighbouring blocks.
12. The video codec of claim 11, wherein the first block is formed by combining the neighbouring blocks and the second block is formed by dividing one of neighbouring block in the neighbouring blocks.
13. The video codec of claim 12, wherein block sizes are tree-block sizes in the quad-tree segmentation specified in the High Efficiency Video Coding (HEVC) standard.
13. The video codec of claim 12, wherein block sizes are tree-block sizes in the quad-tree segmentation specified in the High Efficiency Video Coding (HEVC) standard.
14. The video codec of claim 13, further comprising: 
a fourth unit configured to determine a set of modes of intra-prediction corresponding to the neighbouring blocks; and 
a fourth unit configured to determine the neighbouring blocks as being combinable if the set of modes are of a same class.
14. The video codec of claim 13, further comprising: 
a fourth unit configured to determine a set of modes of intra-prediction corresponding to the neighbouring blocks; and
a fourth unit configured to determine the neighbouring blocks as being combinable if the set of modes are of a same class.
15. The video codec of claim 14, wherein the neighbouring blocks are determined to be not combinable if an activity of at least one of the neighbouring blocks is greater than a first threshold.
15. The video codec of claim 14, wherein the neighbouring blocks are determined to be not combinable if an activity of at least one of the neighbouring blocks is greater than a first threshold.
16. The video codec of claim 15, wherein the activity is determined from:

    PNG
    media_image1.png
    177
    422
    media_image1.png
    Greyscale

16. The video codec of claim 15, wherein the activity is determined from:

    PNG
    media_image1.png
    177
    422
    media_image1.png
    Greyscale

17. The video codec of claim 16, further comprising: 
a first mode selector configured to intra-predict a third block in a first set of modes within a full set of prediction modes; and a second mode selector configured to intra-predict the third block with a second set of modes within a first angle of at least one mode in the first set of modes, wherein a number of modes in the first set of modes is less than number of modes in the full set of prediction modes.
17. The video codec of claim 16, further comprising: 
a first mode selector configured to intra-predict a third block in a first set of modes within a full set of prediction modes; and
a second mode selector configured to intra-predict the third block with a second set of modes within a first angle of at least one mode in the first set of modes,
wherein a number of modes in the first set of modes is less than number of modes in the full set of prediction modes.
18. The video codec of claim 17, wherein the full set of prediction modes are prediction modes of the HEVC standard and the first angle is 11.5 degrees.
18. The video codec of claim 17, wherein the full set of prediction modes are prediction modes of the HEVC standard and the first angle is 11.5 degrees.
19. A method comprising:
obtaining, by a video codec, a video frame, the video frame comprising an initial block having an intermediate size; determining, by the video codec, whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size; performing, by the video codec, an intra-prediction estimation search, to produce a selected block, comprising:
in response to determining that the neighbouring blocks are combinable, performing an intra-prediction estimation search for a first block of a first size that is larger than the intermediate size; and in response to determining that the neighbouring blocks are not combinable, performing an intra-prediction estimation search for a second block of a second size that is smaller than the intermediate size; and 
encoding, by the video codec, the video frame using the selected block.
19. A method comprising: 
obtaining, by a video codec, a video frame, the video frame comprising an initial block having an intermediate size;
determining, by the video codec, whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size;
performing, by the video codec, an intra-prediction estimation search, to produce a selected block, comprising: 
in response to determining that the neighbouring blocks are combinable, performing an intra-prediction estimation search for a first block of a first size that is larger than the intermediate size; and
in response to determining that the neighbouring blocks are not combinable, performing an intra-prediction estimation search for a second block of a second size that is smaller than the intermediate size; and
encoding, by the video codec, the video frame using the selected block.
20. The method of claim 19, wherein the first block is formed by combining the neighbouring blocks and the second block is formed by dividing one of neighbouring block in the neighbouring blocks.
20. The method of claim 19, wherein the first block is formed by combining the neighbouring blocks and the second block is formed by dividing one of neighbouring block in the neighbouring blocks.
21. The method of claim 20, further comprising: 
determining a set of modes of intra-prediction corresponding to the neighbouring blocks; and
determining the neighbouring blocks as being combinable if the set of modes are of a same class.
21. The method of claim 20, further comprising: 
determining a set of modes of intra-prediction corresponding to the neighbouring blocks; and
determining the neighbouring blocks as being combinable if the set of modes are of a same class.
22. The method of claim 21, further comprising determining the neighbouring blocks as being combinable if a distortion of the neighbouring blocks is above a second threshold.
22. The method of claim 21, further comprising determining the neighbouring blocks as being combinable if a distortion of the neighbouring blocks is above a second threshold.



Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2010/0265344 A1 to Velarde et al. (hereinafter "Velarde") and US 2006/0062301 A1 to Sung (hereinafter "Sung") do not disclose determining, by the at least one processor, whether neighbouring blocks of the initial block are combinable for intra-prediction estimation, in accordance with statistical characteristics of luma values of the neighbouring blocks.
Rather, Velarde discloses  a method comprising: obtaining, by at least one processor, a video frame, Sung discloses  the video frame comprising an initial block having an intermediate size; determining, by the at least one processor, whether neighbouring blocks of the initial block are combinable, in accordance with statistical characteristics of luma values of the neighbouring blocks, the neighbouring blocks being of the intermediate size;  performing, by the at least one processor, an intra-prediction estimation search, to produce a selected block, comprising: in response to determining that the neighbouring blocks are combinable, performing an intra-prediction estimation search for a first block of a first size that is larger than the intermediate size; and in response to determining that the neighbouring blocks are not combinable, performing an intra-prediction estimation search for a second block of a second size that is smaller than the intermediate size; and encoding, by the at least one processor, the video frame using the selected block.
Similar reasoning applies to claim(s) 11 and 19 mutatis mutandis. Accordingly, claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 1-22 are allowable if other corresponding rejections are overcome.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2004/0096111 A1 discloses apparatus and method for determining a block size assignment for a block of pixels. 
        2.    US 2006/0165163 A1 discloses video encoder comprising a segmentation processor (207) which divides the picture into picture regions. 
        3.    US 8374246 B2 discloses a n Encoder Assisted Frame Rate Up Conversion (EA-FRUC) system that utilizes video coding and pre-processing operations at the video encoder to exploit the FRUC processing that will occur in the decoder in order to improve compression efficiency and reconstructed video quality. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485